472 F.2d 426
82 L.R.R.M. (BNA) 2073, 70 Lab.Cas.  P 13,247
David O'REILLY, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent, andInternational Association of Machinists andAerospace Workers, AFL-CIO, Local Lodge
No. 504, Intervenor.
No. 26892.
United States Court of Appeals,Ninth Circuit.
Dec. 8, 1972.

J. Richard Thesing (argued), San Francisco, Cal., for petitioner.
Joseph E. Mayer, Atty.  (argued), Marcel Mallet-Prevost, Asst. Gen. Counsel, Peter G. Nash, Gen. Counsel, Washington D. C., Roy O. Hoffman, Director, Region 20, NLRB, San Francisco, Cal., for respondent.


1
Bernard Dunau (argued), Louis Poulton, Plato E. Papps, Washington, D. C., Robert Morgan, of Morgan, Beauzay & Hammer, San Jose, Cal., for intervenor.


2
Before CHAMBERS and BROWNING, Circuit Judges, and SHARP,* District Judge.

SHARP, District Judge:

3
This case, heard by this Court in a consolidated hearing with Morton Salt Company v. National Labor Relations Board and International Association of Machinists, Oakland Lodge No. 284, International Association of Machinists and Aerospace Workers, AFL-CIO, 472 F.2d 416 (9th Cir., 1972), involves the single issue of whether or not the National Labor Relations Board should consider the reasonableness of the amount of fines imposed by a union upon its members for violation of its internal rules.  The Board concluded that this was not its function.  For the reasons stated in Morton Salt Company v. National Labor Relations Board, et al., supra, filed this date, we disagree and therefore reverse and remand to the Board for further proceedings.


4
Circuit Judge BROWNING would enforce the Board's order for the reasons stated in his dissenting opinion in Morton Salt Company v. National Labor Relations Board, supra.



*
 The Honorable Morell E. Sharp, United States District Judge for the Western District of Washington, sitting by designation